Ludeling, C. J.
There were no bills of exceptions taken in this case, and we are asked to set aside the verdict of the jury and the judgment of the court, on what purports to be an assignment of errors,, to wit: “ The defendant assigns for error — -The court erred in overruling the defendant’s motion for a new trial for the reasons set forth in his rule taken on the Attorney General. Defendant contends that there was irregularity in the drawing and impanneling, both of the grand and petit juries, and that the finding of the indictment of the grand jury was void, and the proceedings under the panel of the petit jurors were also irregular, and ought to have been set aside and a new trial granted.” There is nothing in the record to show that the allegations in the motion for a new trial are true, or which authorizes this court to consider them, our jurisdiction in criminal cases being limited to questions of law.
It is therefore ordered that the appeal be dismissed, at the costs of the-appellant.
Mr. Justice Howe recused.